Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This office action is responsive to the communication filed on 08/04/2022. As an initial matter, the 35 USC 101 rejections set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments.
Applicant's remaining arguments regarding the 35 USC 103 rejections with respect to claims 1,3-6 and 8-20 have been fully considered but they are not persuasive.
Applicant argues in page 8 that “Rusanovskyy discloses methods for scalable video encoding and decoding of multi-views plus depth frames. Each frame of the video comprises several color views, and each color view is attached to a geometry view. Color and geometry views may be mixed and packed in a same frame. See Rusanovskyy at para. [0178]-[0179]. Thus, color views of Rusanovskyy are either independent or mixed with a corresponding geometry view in a frame- packed video frame, and accordingly the reference does not disclose, teach, or suggest color pictures packed in a color image and depth pictures packed in a depth image as claimed and associated limitations.”. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence, referring only one of the multiple known options of general frame packing method. Here Rusanovskyy [0178]-[0179] describe general frame packing methods as a pre-processing step for encoding and then the frame-packed frames are encoded with many alternative options where more than one frame is packed into a single frame at the encoder side that can be used for both color/texture and depth.  In addition the examples of Rusanovskyy Figs 7-9 and [0201] clearly indicates texture and depth images are coded independently of each other, wherein each of the separate T and D images/frames comprise the individual frame packed texture and depth images effectively applying the  frame packing methods as a pre-processing step for encoding, as readily available and recognized by  one of ordinary skill in the art at the time of invention.  For example see Seshita (US 20200013168 A1)  [0091]-[0092] and [0095].
Applicant further argues in page 8 against the references individually that “Rusanovskyy also fails to supply a second geometry type comprising an identifier of a parametric function and a list of parameter values for the identified parametric function. … Morphet also fails to meet the claimed second geometry type. Morphet uses only one parametric function defining a plane. See, id., at FIG. 6 and para. [0057]. Pixels of the bitmap do not indicate a function, but a list of parameters.”. In response, the examiner contests that  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here Rusanovskyy as modified by Morphet are relied upon to teach the limitations as a whole. As cited in the prior office action Rusanovskyy teaches a geometry data of a first geometry type comprising a description of a location of a depth picture in the depth image or of a second geometry type comprising an identifier of a parametric function in [0211]-[0215], [0220] Wherein depth map value and disparity map values are two types geometry represented with a value or set of parameters/function as in [0224], [0230]- [0233] etc); 
Rusanovskyy is silent RE: a list of parameter values for the identified parametric function, and the parametric function initialized with the list of parameter values. However Morphet teaches the second geometry type comprising an identifier of a parametric function and a list of parameter values for the identified parametric function representing geometry with a parametric function with a list of parameter values in order to enhance coding and compression further reducing memory requirement in Figs 2-4, [0057]-[0058] wherein the z information is defined by the three plane parameters, A, B, and C, calculated by the ISP. The parameters are used in the equation depth=Ax+By+C. Morphet further teaches depth value determined by the parametric function of the geometry data, the parametric function initialized with the list of parameter values [0061] in order to reconstruct the original set of values utilizing the parameter set.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Rusanovskyy a system and method wherein the second geometry type comprising a list of parameter values for the identified parametric function and the depth value determined by the parametric function of the geometry data, the parametric function initialized with the list of parameter values, as set forth above applying Morphet, in order to enhance coding and compression further reducing memory requirement and thereby increasing system effectiveness and user experience.

Therefore the 103 rejections of the claims are maintained.
For similar reasons, set forth above, the provisional ODP rejections are also maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable Rusanovskyyet al over (US 20150245063 A1), and further in view of Morphet (US 20160035324 A1).
RE claim 1, Rusanovskyy teaches A method of decoding a three-dimensional scene from a data stream (Fig 9, [0320], [0006]), the method comprising: 
obtaining from the data stream: color pictures packed in a color image; depth pictures packed in a depth image (Fig 9, [0320] “The decoder 210 may receive the bitstream 207 containing encoded video information. The decoder 210 comprises a texture decoder 211 for decoding texture information and a depth decoder 212 for decoding depth information.”, [0178]-[0179] “Frame packing may also or alternatively be used for depth or disparity enhanced video, where one of the constituent frames represents depth or disparity information corresponding to another constituent frame containing the regular color information (luma and chroma information)…. pictures of frame-packed video may contain a video-plus-depth representation, i.e. a texture frame and a depth frame,..” [0210] “a texture picture typically comprises all its component pictures or color components” In addition the examples of Rusanovskyy Figs 7-9 and [0201] clearly indicates texture and depth images are coded independently of each other, wherein each of the separate T and D images/frames comprise the individual frame packed texture and depth images effectively applying the  frame packing methods as a pre-processing step for encoding, as readily available and recognized by  one of ordinary skill in the art at the time of invention.); and metadata comprising, for a color picture of the color image: de-projection data ([0178] “ The use of frame-packing may be signaled in the video bitstream, for example using the frame packing arrangement SEI message of H.264/AVC or similar.” [0079]-[0080] “ A NAL unit may be defined as a syntax structure containing an indication of the type of data to follow and bytes containing that data in the form of an RBSP interspersed.. NAL units consist of a header and payload. In H.264/AVC and HEVC, the NAL unit header indicates the type of the NAL unit and whether a coded slice contained in the NAL unit is a part of a reference picture or a non-reference picture. ” ); a color data comprising a description of a location of a color picture in the color image (Figs 7, 9, [0120]-[0124] “encode video information in two phases. In the first phase, pixel or sample values in a certain picture area or "block" are predicted. These pixel or sample values can be predicted, for example, by motion compensation mechanisms, which involve finding and indicating an area in one of the previously encoded video frames that corresponds closely to the block being coded. Additionally, pixel or sample values can be predicted by spatial mechanisms which involve finding and indicating a spatial region relationship… The decoder reconstructs the output video by applying a prediction mechanism similar to that used by the encoder in order to form a predicted representation of the pixel or sample blocks (using the motion or spatial information created by the encoder and stored in the compressed representation of the image) and prediction error decoding (the inverse operation of the prediction error coding to recover the quantized prediction error signal in the spatial domain).”, [0178] “.. where one of the constituent frames represents depth or disparity information corresponding to another constituent frame containing the regular color information (luma and chroma information)..” [0210] “a texture picture typically comprises all its component pictures or color components”. Furthermore [0190], [0201], [0255] etc); and a geometry data of a first geometry type comprising a description of a location of a depth picture in the depth image or of a second geometry type comprising an identifier of a parametric function ([0211]-[0215] “ A ranging information for a particular view represents distance information of a texture sample from the camera sensor, disparity or parallax information between a texture sample and a respective texture sample in another view, or similar information. Ranging information of real-word 3D scene depend on the content and may vary from 0 to infinity. Different types of representation of such ranging information can be utilized. … Real-world 3D scene ranging information can be directly represented with a depth value (Z) in a fixed number of bits” [0220] “Alternatively, every sample of the ranging data can be represented as a disparity vector (difference) of a current image sample location between two given stereo views.” Wherein depth map value and disparity map values are two types geometry. Furthermore [0224], [0230]- [0233]); 
for a color picture of the color image: on condition that the geometry data is of the first geometry type, using de-projection data for de-projecting pixels of the color picture described by the color data at a depth value determined according to pixels of the depth picture described by the geometry data and on condition that the geometry data is of the second geometry type, using de-projection data for de-projecting pixels of the color picture described by the color data at a depth value determined by the parametric function of the geometry data ([0232]-[0234] “The semantics of the depth representation SEI message may be specified as follows. The syntax elements in the depth representation information SEI message specifies various depth representation for depth views for the purpose of processing decoded texture and depth view components prior to rendering on a 3D display, such as view synthesis….Continuing the exemplary semantics of the depth representation SEI message, depth_representation_type specifies the representation definition of luma pixels in coded frame of depth views as specified in the table below. … depth_representaion_base_view_id[i] specifies the view identifier for the NAL unit of either base view which the disparity for coded depth frame of i-th view_id is derived from (depth_representation_type equal to 1 or 3) or base view which the Z-axis for the coded depth frame of i-th view_id is defined as the optical axis of (depth_representation_type equal to 0 or 2).” And [0238] teaching decoding texture/color with corresponding depth data) 
Rusanovskyy is silent RE: a list of parameter values for the identified parametric function, and the parametric function initialized with the list of parameter values. However Morphet teaches the second geometry type comprising an identifier of a parametric function and a list of parameter values for the identified parametric function representing geometry with a parametric function with a list of parameter values in order to enhance coding and compression further reducing memory requirement in Figs 2-4, [0057]-[0058]. Morphet further teaches depth value determined by the parametric function of the geometry data, the parametric function initialized with the list of parameter values [0061] in order to reconstruct the original set of values utilizing the parameter set.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Rusanovskyy a system and method wherein the second geometry type comprising a list of parameter values for the identified parametric function and the depth value determined by the parametric function of the geometry data, the parametric function initialized with the list of parameter values, as set forth above applying Morphet, in order to enhance coding and compression further reducing memory requirement and thereby increasing system effectiveness and user experience.
RE claim 3, Rusanovskyy teaches wherein a color data of a further comprises a description of a size and/or of a shape of the color picture in the color image ([0132] ).
RE claim 4, Rusanovskyy as modified by Morphet teaches wherein the identifier of the parametric function points to a function of a list of parametric functions stored in memory (Morphet Figs 2-4, [0057]-[0058].).
RE claim 5, Rusanovskyy teaches wherein the stream comprises a sequence of color images, depth images and associated metadata, a depth image and related metadata being associated with a color image, the color images being structured by temporal information (Figs 7-8, 14-15, [0004], [0082], [0118]  [0255] ).
RE claim 6, Rusanovskyy teaches A method for encoding a three-dimensional scene in a data stream, the method comprising: obtaining a set of patches, a patch comprising: de-projection data, a color picture, and geometry data of a first geometry type comprising a depth picture; or geometry data of a second geometry type comprising an identifier of a parametric function (Figs 7-8, [0319], [0070], [0178]-[0179], [0232]-[0234]); 
generating a color image by packing color pictures of the patches and a color data comprising a description of a location of the color picture as packed in the color image; generating a depth image by packing depth pictures of patches having a geometry data of the first geometry type and replacing the depth picture in the geometry data of corresponding patch by a description of a location of the depth picture as packed in the color image ([0178]-[0179], [0224], [0230]- [0233]); 
encoding in the stream: the generated color image; the generated depth image; metadata comprising the de-projection data, the color data and the geometry data of every patch (Figs 7-8, [0319], [0178]-[0179], [0232]-[0234]).
Rusanovskyy is silent RE: a list of parameter values for the identified parametric function. However Morphet teaches the second geometry type comprising a list of parameter values for the identified parametric function representing geometry with a parametric function with a list of parameter values in order to enhance coding and compression further reducing memory requirement in Figs 2-4, [0057]-[0058]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Rusanovskyy a system and method wherein thesecond geometry type comprising a list of parameter values for the identified parametric function, as set forth above applying Morphet, in order to enhance coding and compression further reducing memory requirement and thereby increasing system effectiveness and user experience.
Claims 8-10 recite limitations similar in scope with limitations of claims 3-5 and therefore rejected under the same rationale. 
Claims 11-12 recite limitations similar in scope with limitations of claims 1 and 3 as the data stream and therefore rejected under the same rationale.
Claims 13-16 recite limitations similar in scope with limitations of claims 1, 3-5 and therefore rejected under the same rationale. In addition Rusanovskyy recites A device for decoding a three-dimensional scene from a data stream, the device comprising a memory associated with a processor (Figs 1-3, [0356]). 
Claims 17-20 recite limitations similar in scope with limitations of claims 6, 8-10 and therefore rejected under the same rationale. In addition Rusanovskyy recites device for encoding a three-dimensional scene in a data stream, the device comprising a memory associated with a processor (Figs 1-3, [0356]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 1/240 F.3d 1/2428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 21/24 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Table 1 illustrates the conflicting claim pairs:
Present Application
1, 4, 
3, 5
6, 8-10
11-12
13-16
17-20
App. No. 16/962,157
13
15, 16
17, 19-20
13
23, 25-26
27, 29-30


Claims 1, 3-6, 8-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14-17, 19-20, 23-27, 29-30 of copending Application No. 16/962,157, in view of Morphet (US 20160035324 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Table 2 illustrates a mapping between the limitations claim 1 of the present application and claim 13 of US App No 16/962,157.  The limitations of the present application not taught by claim 1 of App No 16/962,157 have been bolded for purposes of clarity:
Claim 1 of present App.
Claim 13 of App. No. 16/962,157
A method of decoding a three-dimensional scene from a data stream, the method comprising:
A method of decoding a three-dimensional scene from a data stream, the method comprising:
obtaining from the data stream: color pictures packed in a color image; depth pictures packed in a depth image; and metadata comprising, for a color picture of the color image: de-projection data; a color data comprising a description of a location of a color picture in the color image;
obtaining from the data stream: color pictures packed in a color image; depth pictures packed in a depth image; and metadata comprising, for a color picture of the color image: de-projection data; a color data comprising a description of a location of a color picture in the color image;
and a geometry data of a first geometry type comprising a description of a location of a depth picture in the depth image, or of a second geometry type comprising an identifier of a parametric function and a list of parameter values for the identified parametric function;
and a geometry data of a first geometry type comprising a description of a location of a depth picture in the depth image, or a geometry data of a second geometry type comprising an identifier of a three-dimensional object represented as a three-dimensional mesh;
and for a color picture of the color image: on a condition that the geometry data is of the first geometry type, using de-projection data for de-projecting color of pixels of the color picture described by the color data at a depth value determined according to pixels of the depth picture described by the geometry data; and on condition that the geometry data is of the second geometry type, using de-projection data for de-projecting pixels of the color picture described by the color data at a depth value determined by the parametric function of the geometry data, the parametric function initialized with the list of parameter values.
and for a color picture of the color image: on a condition that the geometry data is of the first geometry type, using de-projection data for de-projecting color of pixels of the color picture described by the color data at a depth value determined according to pixels of the depth picture described by the geometry data; and on a condition that the geometry data is of the second geometry type, using de-projection data for de-projecting color of pixels of the color picture described by the color data at a depth value determined according to vertices and faces of the mesh.


As seen from the table most of the elements of claim 1 of application map into  Claim 3 of App. No. 16/962,157. The only difference is Claim 13 of App. No. 16/962,157 is silent RE: the second geometry type comprising an identifier of a parametric function and a list of parameter values for the identified parametric function and depth value determined by the parametric function of the geometry data, the parametric function initialized with the list of parameter values. However Morphet teaches the second geometry type comprising an identifier of a parametric function and a list of parameter values for the identified parametric function representing geometry with a parametric function with a list of parameter values in order to enhance coding and compression further reducing memory requirement in Figs 2-4, [0057]-[0058]. Morphet further teaches depth value determined by the parametric function of the geometry data, the parametric function initialized with the list of parameter values [0061] in order to reconstruct the original set of values. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 13 of App. No. 16/962,157 a system and method the second geometry type comprising an identifier of a parametric function and a list of parameter values for the identified parametric function and depth value determined by the parametric function of the geometry data, the parametric function initialized with the list of parameter values, as set forth above applying Morphet, in order to enhance coding and compression further reducing memory requirement and thereby increasing system effectiveness and user experience.
Elements of Claims 3 and 5 also map to corresponding elements of Claims 15-16 of App. No. 16/962,157.
RE claim 4, Claim 13 of App. No. 16/962,157 as modified by Morphet teaches wherein the identifier of the parametric function points to a function of a list of parametric functions stored in memory (Morphet Figs 2-4, [0057]-[0058].).
Claims 6, 8-10 recite limitations similar in scope with limitations of claims 1, 3-5 and therefore rejected under the same rationale. The additional elements of claim 6 also map to elements of Claim 17 of App. No. 16/962,157 reciting A method for corresponding encoding a three-dimensional scene in a data stream, the method comprising: obtaining a set of patches, a patch comprising the de-projection data, the color picture, and the geometry data and generating the encoded color and depth data. 
Claims 11-12 recite limitations similar in scope with limitations of claims 1 and 3 as the data stream and therefore rejected under the same rationale.
Claims 13-16 recite limitations similar in scope with limitations of claims 1, 3-5 and therefore rejected under the same rationale. In addition Claim 23 of App. No. 16/962,157 recites A device for decoding a three-dimensional scene from a data stream , the device comprising a memory associated with a processor. 
Claims 17-20 recite limitations similar in scope with limitations of claims 6, 8-10 and therefore rejected under the same rationale. In addition Claim 27 of App. No. 16/962,157 recites device for encoding a three-dimensional scene in a data stream, the device comprising a memory associated with a processor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619